department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c december uilc number release date cc ebeo br2 jbrichards wta-n-118554-98 memorandum for thomas r hull national director specialty taxes attn thomas burger director office of employment_tax administration and compliance from subject patricia m mcdermott senior technical reviewer office of associate chief_counsel ebeo br memorandum received from the district_office regarding assistance previously provided in connection with the state and local_government employer compliance initiative this is in response to your memorandum dated date by which you forwarded a request from a revenue_agent for clarification of advice that our office had previously provided in connection with the state and local_government employer compliance initiative we understand that you will forward this response to the agent the following is general information only and does not address the liability of specific taxpayers are elected school district board members employees for purposes of sec_106 sec_106 of the code provides that gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 of the income_tax regulations provides that the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by him his spouse or his dependents as defined in sec_152 neither sec_106 nor the regulations thereunder define the term employee in revrul_56_400 1956_2_cb_116 the service stated that sec_106 applies to individuals who are employees under the common_law wta-n-118554-98 we do not agree with the revenue agent’s assumption that elected officials generally are not employees under the common_law in addition a statutory_employee under a particular code provision is not necessarily an employee for purposes of other code provisions as in all worker-classification cases an independent determination must be made based upon the facts in each case see the training materials on employee versus independent_contractor status independent_contractor or employee training rev tpds 84238i the revenue_agent correctly states however that the service must analyze whether direction and control exists and in this regard the service must determine the degree to which the laws of the state_or_local_government vest some body with the authority to direct and control the elected school board members we would encourage the agent to consult the local district_counsel in determining worker classification are health plan benefits received by elected school board members under a school district’s employee health plan subject_to fica and income_tax_withholding sec_3121 of the code provides that the term wages does not include the amount of any payment made to or on behalf of an employee or any of his dependents under a plan established by an employer which makes provision for his employees on account of medical or hospitalization expenses in connection with sickness or accident disability or death therefore employer-provided health benefits received by school board members are not subject_to fica sec_3401 of the code provides that for income_tax_withholding purposes the term wages means all remuneration other than fees paid to a public official for services performed by an employee for his employer including the cash_value of all remuneration including benefits paid in any medium other than cash sec_3401 provides that the term employee includes an officer employee or elected official of the united_states a state or any political_subdivision thereof or any agency_or_instrumentality of any one or more of the foregoing if a board member is a common_law_employee employer-provided health plan benefits are excludible under sec_106 and are therefore not subject_to income_tax_withholding conversely if a board member is not a common_law_employee health benefits which are includible in gross_income are subject_to income_tax_withholding because elected school board members as public officers are statutory employees for income_tax_withholding purposes wta-n-118554-98 when is a retiree under a qualified retirement_system excepted from fica upon returning to work a retiree under a retirement_system who returns to work for the same employer and who is either in pay status or has reached normal_retirement_age is deemed to be a qualified_participant regardless of whether he continues to accrue a benefit in addition this rule also applies in the case of a retiree who returns to work for another governmental employer_provided that employer maintains the same retirement_system as the former employer sec_31 b - d ii the revenue_agent asks how the above rule would be applied when a retiree under a qualified retirement_system is rehired as an independent_contractor by the same employer and is subsequently reclassified by the examination_division as an employee provided the employee is in pay status when rehired or has reached the normal_retirement_age the employee is excepted from fica coverage the fact that the employee was rehired as an independent_contractor does not change the application of the rules under sec_31_3121_b_7_-2 we hope the foregoing information is helpful in answering the revenue agent’s questions if we can provide further assistance please contact john richards of this office pincite0 in addition for future reference the office_of_chief_counsel has regional coordinators who may be of assistance in answering general questions is the regional coordinator for the region sincerely yours patricia m mcdermott senior technical reviewer cc ebeo br
